DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, “the distal and a second component…” in lines 13-14 should be read as “the distal cuff and a second component…” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure for limiting an angular velocity” in claim 2. On page 19 of the specification, tensile member 34 is structure that restricts overall movement and angular velocity of the fetlock, as well as dilatant material on page 13 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiated by Mason et al. (US 5,827,208).
Regarding claim 1, Mason discloses a joint support device (10) for limiting the range of motion of a joint disposed between proximal and distal section of a limb (see Col. 1 lines 10-15; brace 10 is a joint support device that limits the range of motion of joint 36 between proximal and distal section of a limb, see Fig. 1), the joint defining an axis of rotation (see Fig. 1), comprising: 
a proximal cuff (22), adapted to fit closely about the proximal section of the limb (see Fig. 1), and be secured thereto;
a distal cuff (28), adapted to fit closely about the distal section of the limb (see Fig. 1), and be secured thereto; 
the proximal cuff (22) and the distal cuff (28) configured to be coupled to one another for relative pivoting to define an axis of rotation (see Fig. 1; lower leg strap 28 and upper leg strap 22 are coupled to one another via lower arm 18, upper arm 16, and hinge 14 for relative pivoting to define an axis of rotation via hinge 14), and 
a first component (40b) secured to one of the proximal cuff (22) or the distal (28) (see Figs. 1-2; posterior outer member 40b is indirectly secured to the upper leg strap 22 via the connection between upper arm 16) and a second component (68) adapted to be coupled to the first component (40b) (anterior outer member 40a and inner member 68 are coupled to each other via pivot aperture 62a, 82 and bushing 64 and rivet body 65; see Fig. 2), a first range of motion restriction element (74, 75, 76, 49) attached to the second component (68) (see Fig. 2 and Col. 6 lines 22-29; extension limiting face 74, maximum extension limiting face 75, locking notch 76, and limiting stop 49 make up a first range of motion restriction element as the range of motion is restricted when extension limiting face 74, maximum extension limiting face 75, 
Regarding claim 3, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein the first component (40b) is generally circular and has external teeth on a peripheral edge (see Fig. 2; posterior outer member 40b is generally circular and has external teeth on a peripheral edge, as the notches form teeth). 
Regarding claim 4, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein the first component (40b) is secured to the proximal cuff (22) (see Figs. 1-2; posterior outer member 40b is indirectly secured to upper leg strap 22 via fastening apertures 58b, as posterior outer member 40b is attached to upper arm 16; see Col. 6 lines 2-7) and the first range of motion restriction element (74, 75, 76, 49) is secured to the distal cuff (28) (see Figs. 1-2; extension limiting face 74, maximum extension limiting face 75, locking notch 76 are all fused to inner member 68, which is joined to lower arm 18, see Col. 6 lines 40-43, and thus 
Regarding claim 7, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein a second range of motion restriction element (50b, 52b, 53) is attached to the first component (40b) (see Fig. 2 and Col. 5 lines 57-62; rearward arc 50b and flexion limiting notches 52b and limiting stop 53 make up a second range of motion restriction element and rearward arc 50b and flexion limiting notches 52b are fused, thus attached, directly onto posterior outer member 40b and limiting stop 53 is indirectly attached onto posterior outer member 40b), whereby a second position of the second range of motion restriction element (50b, 52b, 53) can be selected to controllably limit the range of motion of the joint (36) (see Fig. 2 and Col. 5 lines 57-62; depending on the position of the rearward arc 50b and plurality of flexion limiting notches 52b, they will receive limiting stop 53, thus a second position can be selected to controllably limit the range of motion of joint 36). 
Regarding claim 9, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein the first range of motion restriction element (74, 75, 76, 49) of the second component (68) is adapted to contact the first component (40b) to limit the range of motion of the joint (36) (see Fig. 2 and Col. 5 lines 57-60; posterior outer member 40b has forward arc 44b, plurality of extension limiting notches 46b, and locking notch 48b that receive extension limiting stop 49 to limit the range of motion of joint 36). 
Regarding claim 12, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein at least one of the first component (40b) or the second component (68) comprises at least a medial or lateral structure (56b) comprising bores (58b) for receiving 
Regarding claim 13, Mason discloses the invention as discussed in claim 1. Mason further discloses wherein the first component (40b) includes a first toothed gear and the second component includes a second toothed gear (68) (see Fig. 2; posterior outer member 40b and inner member 68 both are toothed gears). 

Claim(s) 1, 6-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 5,460,599).
Regarding claim 1, Davis discloses a joint support device (2) for limiting the range of motion of a joint disposed between proximal and distal section of a limb (see Fig. 1 and Col. 3 lines 29-52; knee orthosis 2 supports the knee joint by limiting the range of motion via hinge assembly 4, disposed between a proximal and distal section of the leg as seen in Fig. 4), the 
a proximal cuff (6), adapted to fit closely about the proximal section of the limb (see Fig. 1), and be secured thereto;
a distal cuff (8), adapted to fit closely about the distal section of the limb (see Fig. 1), and be secured thereto; 
the proximal cuff (6) and the distal cuff (8) configured to be coupled to one another for relative pivoting to define an axis of rotation (see Fig. 1; upper brace portion 6 and lower brace portion 8 are coupled to one another via plates 14, 16 for relative pivoting to define an axis of rotation for a knee joint), and 
a first component (86) secured to one of the proximal cuff (6) or the distal (8) (see Figs. 1, 14-17; adjuster member 86 is indirectly secured to the upper and lower brace portion 6, 8 via the connection between plates 14, 16) and a second component (88) adapted to be coupled to the first component (86) (see Figs. 14-17 and Fig. 3; although adjuster members 86, 88 are a separate embodiment from adjuster members 46, 48, this embodiment is similar to the first embodiment, see Col. 5 lines 36-42, thus adjuster members 86, 88 are adapted to be coupled together via pin 70, similar to the embodiment in Fig. 3), a first range of motion restriction element (68, 96, 104) attached to the second component (88) (see Figs. 14-17 and Figs. 10, 12-13; stop member 68 (only shown in Figs. 10, 12-13), arcuate aperture 96, and pin 104 are all fused or attached to adjuster member 88), whereby a position of the first range of motion restriction element (68, 96, 104) can be selected to controllably limit the range of motion of the joint (see Figs. 14-17 and Figs. 10, 12-13; the position of stop member 68 and pin 104 can be 
Regarding claim 6, Davis discloses the invention as discussed in claim 1. Davis further discloses wherein the second component (88) can be disengaged from the first component (86) (see Figs. 14-17 and Col. 5 lines 63-67 et seq. Col. 6 line 1; adjuster members 86, 88 can be disengaged or released via an Allen wrench (not shown)). 
Regarding claim 7, Davis discloses the invention as discussed in claim 1. Davis further discloses wherein a second range of motion restriction element (68, 94, 102) is attached to the first component (86) (see Figs. 14-17 and Figs. 10, 12-13; stop member 68 (only shown in Figs. 10, 12-13), arcuate aperture 94, and pin 102 are all fused or attached to adjuster member 86), whereby a second position of the second range of motion restriction element (68, 94, 102) can be selected to controllably limit the range of motion of the joint (see Figs. 14-17 and Figs. 10, 12-13; the position of stop member 68 and pin 102 can be selected to controllably limit the range of motion of the knee joint via arcuate aperture 94; see Col. 5 lines 50-67 et seq. Col. 6 line 1 and Col. 4 lines 62-67 et seq. Col. 5 lines 1-3).
Regarding claim 8, Davis discloses the invention as discussed in claim 7. Davis further discloses wherein the second component (88) is configured to be resecured to and reengaged with the first component (86), whereby the position of the first range of motion restriction element (68, 96, 104) relative to the second range of motion restriction element (68, 94, 102) can be selected to controllably limit the range of motion of the joint (see Figs. 14-17 and Col. 5 lines 63-67 et seq. Col. 6 line 1; adjuster members 86, 88 can be disengaged or released via an Allen wrench (not shown) and thus adjuster member 88 can be resecured and reengaged via 
Regarding claim 10, Davis discloses the invention as discussed in claim 7. Davis further discloses wherein the second component (88) can be disengaged from the first component (86), the relative positions of the first range of motion restriction element (68, 96, 104) and the second range of motion restriction element (68, 94, 102) adjusted, and be resecured to and reengaged with the first component (86) (see Figs. 14-17 and Col. 5 lines 63-67 et seq. Col. 6 line 1; adjust members 86, 88 can be disengaged or released via an Allen wrench (not shown) and thus adjuster member 88 can be released from adjuster member 86 and then positions of pins 102, 104 of the first range of motion restriction element 68, 96, 104 and the second range of motion restriction element 68, 94, 102 can be adjusted, and then adjusters 86, 88 resecured and reengaged via Allen wrench (not shown)). 
Regarding claim 11, Davis discloses the invention as discussed in claim 1. Davis further discloses wherein the second component (88) is generally circular and has internal teeth (see Fig. 14 and 17; adjuster member 88 is generally circular and has gear teeth 100), whereby the second component (88) is moved axially with respect to said first component (86) to allow adjustment of their relative positions (see Figs. 14-17 and Fig. 10, 13; as seen in Figs. 10 and 13, adjuster member 48 moves axially with respect to adjuster member 46, which is how adjuster . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. in view of Nace (US 2009/0137935 A1).
Regarding claim 2, Mason discloses the invention as discussed in claim 1. 
Mason does not disclose structure for limiting an angular velocity of the joint while allowing pivoting thereof. 
However, Nace teaches an analogous joint support device (10) comprising structure (60) for limiting an angular velocity of the joint while allowing pivoting thereof (see Figs. 1, 5A, 5B, 5C and [0038]; elastic band 60 is structure that limits an angular velocity of the knee joint while 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided brace 10 of Mason with structure that limits an angular velocity of a joint, such as elastic band 60, fulcrum blocks 62, 64, 66 and fulcrum point 68, 70 for attachment as taught by Nace to have provided an improved joint support device that provides a dynamic tension force at the knee joint to provide optimal alignment of the knee with the brace (see [0038]). 
Regarding claim 5, Mason discloses the invention as discussed in claim 1. 
Mason does not disclose one or more elongated resilient members connected between the proximal cuff and the distal cuff so as to be placed under tension during extension of the joint, supporting the joint. 
However, Nace teaches an analogous joint support device (10) comprising one or more elongated resilient members (60) connected between the proximal cuff (32) and the distal cuff (24) so as to be placed under tension during extension of the joint, supporting the joint (see Figs. Figs. 1, 5A, 5B, 5C and [0038]; elastic band 60 is connected between the proximal cuff 32 and distal cuff 24 via fulcrum points 68, 70 and elastic band 60 is placed under tension when the knee joint is extended, and thus supports the knee joint of a user) providing a dynamic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided brace 10 of Mason with structure that limits an angular velocity of a joint, such as elastic band 60, fulcrum blocks 62, 64, 66 and fulcrum point 68, 70 for attachment as taught by Nace to have provided an improved joint support device that provides a dynamic tension force at the knee joint to provide optimal alignment of the knee with the brace (see [0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786